—Per Curiam.
Respondent was admitted to practice by this Court in 1982. He is currently suspended from practice (Matter of Farrington, 257 AD2d 914).
Respondent has not answered or otherwise appeared in response to a petition of charges and a subsequent motion for default judgment by petitioner, the Committee on Professional Standards, although both were personally served upon him. Petitioner has filed an affidavit in support of the motion and the charges. Under such circumstances, respondent is deemed to have admitted the charges and we grant the motion {see, e.g., Matter of Petrolawicz, 228 AD2d 1005).
We find respondent guilty of the following charges of professional misconduct set forth in the petition: neglect of legal matters entrusted to him by two clients, in violation of the attorney disciplinary rules {see, Code of Professional Responsibility DR 6-101 [a] [3] [22 NYCRR 1200.30 (a) (3)]) (charge I); failure to respond to communications from said clients {see, DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]) (charge II); conversion of funds held on behalf of two clients {see, DR 1-102 [a] [4], [5], [7]; DR 9-102 [22 NYCRR 1200.3 (a) (4), (5), (7); 1200.46]) (charge III); failure to promptly notify a client of receipt of funds and to account for funds {see, DR 9-102 [c] [22 NYCRR 1200.46 (c)]) (charge IV); engaging in conflict of interest by accepting investments and a loan from a client without advising the client of the benefits and importance of obtaining independent counsel or other disinterested advice before entering the transactions {see, DR 1-102 [a] [5], [7]; DR 5-104 [22 NYCRR 1200.3 (a) (5), (7); 1200.23]) (charge V); failure to cooperate with petitioner {see, DR 1-102 [a] [5], [7] [22 NYCRR 1200.3 (a) (5), (7)]) (charge VI); and failure to comply with the rules of this Court requiring respondent to reimburse petitioner for stenographic expenses (22 NYCRR 806.4 [e]) and to file an affidavit of compliance with the order suspending him (22 NYCRR 806.9 [f|; see, DR 1-102 [a] [5] [22 NYCRR 1200.3 (a) (5)]) (charge VII). We do not find him guilty of that portion of charge III which alleged violation of DR 1-102 (a) (3) (22 NYCRR 1200.3 [a] [3]) and that portion of charge V which alleged violation of DR 5-101 (22 NYCRR 1200.20).
We conclude that respondent should be disbarred.
*711Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the motion for a default judgment is granted; and it is further ordered that respondent is found guilty of the professional misconduct charged and specified in the petition except to the extent that charge III alleged violation of Code of Professional Responsibility DR 1-102 (A) (3) (22 NYCRR 1200.3 [a] [3]) and charge V alleged violation of DR 5-101 (22 NYCRR 1200.20); and it is further ordered that respondent is disbarred and his name is struck from the roll of attorneys and counselors-at-law in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.